Hurt, J.
Judgment final was rendered against plaintiffs in error upon a judgment nisi which contained the following: “That scire facias issue, commanding them to appear at the next term of the county court to be held at the court house in the • town of Canton on the third Monday in January, 1882, and show cause, if any, why judgment should not he made final.
The statute requires that the judgment shall state that the ' same will he made final unless good cause he shown at the next term of the court why defendant did not appear. (Art. 441, Code Crim. Proc.) In Collins v. The State, 12 Texas Ct. App., 356, and Trav. Smith et al. v. State, ante, 31 (at present term), it is held that a judgment nisi which does not contain these provisions is void and cannot be made the basis of a final judgment.
Why the clerk, when rendering up these judgments nisi, should neglect to consult, or refuse to be governed by the plain provisions of the Code is passing strange indeed. Such conduct can be viewed in no other light than that of grossest carelessness. The judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered October 14, 1882.